
 


DNB FINANCIAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR
WILLIAM S. LATOFF


AS AMENDED AND RESTATED EFFECTIVE APRIL 1, 2007






 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS



   PAGE
ARTICLE I. PURPOSE
1
ARTICLE II. DEFINITIONS
1
ARTICLE III. ALLOCATION OF DEFERRED COMPENSATION
3
ARTICLE IV. VESTING
3
ARTICLE V. ENTITLEMENT TO DEFERRED COMPENSATION
4
ARTICLE VI. FUNDING OF DEFERRED COMPENSATION
6
ARTICLE VII. DESIGNATION OF BENEFICIARIES
6
ARTICLE VIII. ADMINISTRATION
7
ARTICLE IX. AMENDMENT
8
ARTICLE X. MISCELLANEOUS
8
APPENDIX A DESIGNATION OF BENEFICIARY
10






 
 

--------------------------------------------------------------------------------

 



ARTICLE I
PURPOSE


1.01  The primary purpose of this Plan is to provide a supplemental retirement
benefit to the Executive in order to competitively compensate him for being
elected full-time Chairman and Chief Executive Officer of the Company in 2004
and, as a result, foregoing opportunities to accrue substantial retirement
income in connection with his other business interests. The Deferred
Compensation shall be earned by the Executive and accrued by the Company on a
defined contribution basis.




ARTICLE II
DEFINITIONS


2.01  "Account" means a bookkeeping reserve account established in the books of
the Company for the Executive.


2.02 “Accrued Benefit” means, at any point in time, the Executive’s vested
interest, as determined pursuant to Article IV, below, in the Account resulting
from all allocations pursuant to Section 3.01, below, plus earnings pursuant to
Section 3.02, below, and after taking into account any previous payments
pursuant to Article V, below.


2.03  “Bank” means DNB First, National Association.


2.04 "Beneficiary" means the beneficiary or beneficiaries designated by the
Executive to receive the amounts, if any, payable under the Plan upon his or her
death, pursuant to Article VII, below.
 
2.05  "Board of Directors" means the Board of Directors of the Company.
 
2.06 “Cause” means personal dishonesty, incompetence, willful misconduct, breach
of fiduciary duty involving personal profit, conviction of a felony, suspension
or removal from office or prohibition from participation in the conduct of the
Company’s or Bank’s affairs pursuant to a notice or other action by any
regulatory agency having jurisdiction over the Company or the Bank, or willful
violation of any law, rule or regulation or final cease-and-desist order which
in the reasonable judgment of the Board of Directors will probably cause
substantial economic damages to the Company, willful or intentional breach or
neglect by Executive of his duties, or material breach of any material provision
of any agreement between the Company or the Bank and the Executive pertaining to
his employment. For purposes of this definition of “Cause,” no act, or failure
to act on Executive’s part shall be considered “willful” unless done, or omitted
to be done, by him without good faith and without reasonable belief that this
action or omission was in the best interest of Company; provided that any act or
omission to act by Executive in reliance upon an approving opinion of counsel to
the Company or counsel to the Executive shall not be deemed to be willful. The
terms “incompetence” and “misconduct” shall be defined with reference to
standards generally prevailing in the banking industry. In determining
incompetence and misconduct, Company shall have the burden of proof with regard
to the acts or omission of Executive and the standards prevailing in the banking
industry.
 
 
 
1

--------------------------------------------------------------------------------

 


2.07 “Change of Control” means any one or more of the following, with respect to
the Company or the Bank:


(1) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 (the “Exchange Act”) (or any successor
provision) as it may be amended from time to time;
(2) any “persons” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act in effect on the date first written above), other than Company or
Bank or any “person” who on the date hereof is a director of officer of Company
or Bank, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Company or Bank
representing 25% or more of the combined voting power of Company’s or Bank’s
then outstanding securities; or


(3) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of Company or Bank
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors representing at least two-thirds of
the directors then in office who were directors at the beginning of the period.


2.08 “Code” means the Internal Revenue Code of 1986, as amended.


2.09 "Company" means DNB Financial Corporation.


2.10  "Deferred Compensation" means the supplemental compensation and earnings
thereon credited to the Account.


2.11  "Effective Date" means April 1, 2007, the effective date of this Plan as
hereby amended and restated.
 
2.12  "Executive" means William S. Latoff.


2.13  “Good Reason” means (a) the assignment to Executive of any duties
inconsistent with Executive’s positions, duties, responsibilities, titles or
offices with the Company or the Bank as in effect immediately prior to a Change
in Control, (b) any removal of Executive from, or any failure to re-elect
Executive to, any of such positions, except in connection with a termination or
suspension of employment for Cause, disability, death or retirement, (c) a
reduction by the Company or the Bank in Executive’s base annual salary, bonus
and/or benefits as in effect immediately prior to a Change in Control or as the
same may be increased from time to time thereafter, or the failure to grant
periodic increases in the Executive’s base annual salary on a basis at least
substantially comparable to the lowest periodic increase granted to other
officers of the Company having the title of executive vice president or above,
(iv) any purported termination of Executive’s employment with the Company or the
Bank when Cause does not exist, or (v) a relocation of Executive’s workplace
outside of Chester County.
 
 
 
2

--------------------------------------------------------------------------------

 
 


2.14 “Payment Date” means January 1, 2019.


2.15 "Plan" means this DNB Financial Corporation Supplemental Executive
Retirement Plan, as hereby amended and restated effective April 1, 2007, and as
the same may be further amended from time to time.


2.16  "Trustee" means the individual or corporation appointed by the Company to
serve as trustee of a trust established by the Company pursuant to Article VI,
below.


2.17  "Valuation Date" means the last day of each calendar month on which the
New York Stock Exchange is open for business.


ARTICLE III
ALLOCATION OF DEFERRED COMPENSATION


3.01  As of the Effective Date, the Company shall credit Deferred Compensation
to the Account in the amount of One Thousand, Six Hundred Thirty Dollars
($1,630.00), representing the additional amount, if any, accrued to Executive’s
benefit to the Effective Date on the deferred compensation amounts credited to
date to the Account. As of January 1 of each of the years 2008 through 2018, the
Company shall credit Deferred Compensation to the Account in the amount of
seventy thousand dollars ($70,000).


3.02  As of each Valuation Date after the Effective Date, the Company shall
credit the Account with earnings in the nature of interest at a rate equal to
the prime rate of interest most recently published by the Wall Street Journal
prior to January 1 of the calendar year in which such Valuation Date falls.
Notwithstanding the preceding sentence, in no event shall the rate used for
purposes of this Section 3.02 be less than eight percent (8%) or greater than
nine and one-half percent (9.5%).


ARTICLE IV
VESTING


4.01  For purposes of this Plan, the Executive shall have a vested interest in
the balance of the Account of forty percent (40%) as of the Effective Date.
Thereafter, the Executive’s vested interest in the balance of the Account shall
be determined in accordance with the following schedule, provided that the
Executive remains employed, continuously, by the Company or the Bank through the
dates indicated:


Date
Vested Percentage
December 15, 2007
60%
December 15, 2008
80%
December 15, 2009
100%

 
 
 
3

--------------------------------------------------------------------------------

 

 
4.02 Notwithstanding Section 4.01, above, (a) the Executive’s vested interest in
the Account upon and at all times following his termination by the Company or
the Bank for reasons other than Cause shall be one hundred percent (100%); (b)
the Executive’s vested interest in the Account upon and at all times following
his termination of employment with the Company or the Bank for Good Reason
following a Change in Control shall be one hundred percent (100%); and (c) the
Executive’s vested interest in the Account upon and at all times following his
termination of employment with the Company or the Bank for Good Reason following
the signing of a letter of intent or a formal acquisition or merger agreement
between the Company or the Bank, of the one part, and a third party which
contemplates a transaction that would result in a Change in Control, but only if
such letter of intent or agreement, or the transaction contemplated thereby, has
not been canceled or terminated at the time of his termination for Good Reason.
 


ARTICLE V
ENTITLEMENT DEFERRED TO COMPENSATION


5.01  Commencing on the Payment Date, or as soon as practicable thereafter, the
Executive’s Accrued Benefit shall be paid to him in fifteen (15) annual
installments. Payment shall commence on the Payment Date whether or not the
Executive is still employed by the Company or the Bank as of the Payment Date.


5.02 At least one year prior to the Payment Date, the Executive may make an
election to defer receipt of the installment payments set forth in Section 5.01,
and instead receive payment of his Accrued Benefit in two or more, but not more
than fifteen (15), annual installments commencing as of a date specified by the
Executive, or in a single lump sum as of a date specified by the Executive,
provided that in either case such date is at least five years following the
Payment Date. Any such election shall be in writing and delivered to the Chief
Financial Officer of the Company at least one year prior to the Payment Date.


5.03 In the event of the death of the Executive prior to the Payment Date, the
Executive’s Accrued Benefit shall be paid to his Beneficiary in either a single
lump sum, in annual installments over a period of years not exceeding fifteen
(15), or by the purchase and distribution of a commercial annuity contract, as
of or commencing on the Payment Date, or as soon as practicable thereafter, as
directed by the Beneficiary in a written election delivered to the Chief
Financial Officer of the Company. Such written election shall be made no later
than the last date permitted by Section 409A of the Code and the regulations
thereunder. If no such written election is made in a timely manner, or if no
such election is permitted by Section 409A of the Code and the regulations
thereunder, the Executive’s Accrued Benefit shall be paid to the Beneficiary in
a single lump sum as of the Payment Date, or as soon as practicable thereafter.


5.04 If payments hereunder are to be made in two or more installments, the
amount of each installment, other than the final installment, shall be equal to
the Accrued Benefit as of the last Valuation Date preceding payment, divided by
the number of payments remaining in the installment period, including the
current payment. The amount of the final installment shall be equal to the
Accrued Benefit as of the last Valuation Date preceding the date of payment. Any
amount remaining upon the death of the Executive shall be paid to his
Beneficiary in either a single lump sum, in annual installments over a period of
years not exceeding fifteen (15), or by the purchase and distribution of a
commercial annuity contract, as of or commencing on the Payment Date, or as soon
as practicable thereafter, as directed by the Beneficiary in a written election
delivered to the Chief Financial Officer of the Company. Such written election
shall be made no later than the last date permitted by Section 409A of the Code
and the regulations thereunder. If no such written election is made in a timely
manner, or if no such election is permitted by Section 409A of the Code and the
regulations thereunder, the Executive’s Accrued Benefit shall be paid to the
Beneficiary in a single lump sum as of the Payment Date, or as soon as
practicable thereafter.
 
 
 
4

--------------------------------------------------------------------------------

 


5.05 All amounts payable pursuant to this Plan shall be subject to all
applicable Federal, state and local tax withholding requirements, and other
charges and assessments imposed by law.
 
5.06 Notwithstanding the foregoing provisions of this Article V, or the vesting
rules of Article IV, if the Executive’s employment with the Company or the Bank
is terminated for Cause prior to the commencement of payments, he shall forfeit
the Accrued Benefit, and no payments to him or his Beneficiary shall be made
under this Plan. If the Executive’s employment with the Company or the Bank is
terminated for Cause after the commencement of payments, he shall forfeit the
Accrued Benefit, and no further payments to him or his Beneficiary shall be made
under this Plan.


5.07 (a) If, as a result of payments provided for under or pursuant to this
Plan, together with all other payments in the nature of compensation provided to
or for the benefit of the Executive under any other plans or agreements in
connection with a Change in Control, the Executive becomes subject to excise
taxes under Section 4999 of the Code, then, in addition to any other benefits
provided under or pursuant to this Plan or otherwise, the Company shall pay to
the Executive at the time any such payments are made under or pursuant to this
or other plans or agreements, an amount equal to the amount of such excise taxes
(the “Parachute Tax Reimbursement”). In addition, the Company shall “gross up”
such Parachute Tax Reimbursement by paying to the Executive at the same time an
additional amount equal to the aggregate amount of any additional taxes (whether
income taxes, excise taxes, special taxes, employment taxes or otherwise, and
whether Federal, state or local) that are or will be payable by the Executive as
a result of the Parachute Tax Reimbursement being paid or payable to the
Executive and as a result of such additional amounts paid or payable to the
Executive pursuant to this sentence, such that after payment of such additional
taxes the Executive shall have been paid on a net, after-tax basis an amount
equal to the Parachute Tax Reimbursement. The amount of the gross-up described
in the immediately preceding sentence shall be computed on the assumption that
the Executive shall be subject to each applicable tax at the highest marginal
rate of such tax.


(b) The amount of any Parachute Tax Reimbursement and any gross-up shall be
determined by a registered public accounting firm selected by the Compensation
Committee of the Board of Directors of the Company, whose determination, absent
manifest error, shall be treated as conclusive and binding absent a binding
determination by a governmental authority that a greater or lesser amount of
taxes is payable by the Executive.
 
 
 
 
5

--------------------------------------------------------------------------------

 


(c) If the Parachute Tax Reimbursement and a gross-up are provided for the
Executive pursuant to one or more other plans or agreements in addition to this
Plan, they shall be provided only once.


ARTICLE VI
FUNDING OF DEFERRED COMPENSATION


6.01  Except as provided by the terms of a Trust established pursuant to Section
6.02, below, neither the Executive nor the Beneficiary shall have any right,
title, or interest in or to any investments which the Company may make to aid it
in meeting its obligations hereunder. Such investments, whether held in trust or
otherwise, shall be unrestricted corporate assets.


6.02  The Company may establish a Trust for the purpose of funding the Deferred
Compensation provided hereunder. Such Trust shall include such terms,
restrictions and limitations as necessary to ensure that it will be treated as a
"grantor trust" within the meaning of subpart E, part I, subchapter J, chapter
I, subtitle A of the Code, with respect to the Company. Moreover, the Trust
shall be evidenced by an agreement substantially similar to the form of the
model trust agreement set forth in Internal Revenue Service Revenue Procedure
92-64, including any modification to such Revenue Procedure, and include
provisions required in such model trust agreement that all assets of the trust
shall be subject to the claims of creditors of the Company in the event of its
insolvency. Any assets of the Trust remaining after the obligations to the
Executive and his Beneficiary have been satisfied shall be paid to the Company.


6.03 The Company shall direct the Trustee of the Trust to invest the assets of
the Trust in accordance with the investment directions of the Compensation
Committee of the Board of Directors. Neither the Company, the Compensation
Committee of the Board of Directors, the Trustee, nor their respective employees
and agents shall be liable for any losses attributable to the investment
selections made by the Compensation Committee of the Board of Directors.


6.05 Notwithstanding any provision of the Trust to the contrary, all expenses of
the Trust, and any taxes that may be levied against the Trust, shall be paid by
the Company, other than taxes required to be withheld from payments of Trust
assets to the Executive or his Beneficiary. In the event that any Trust assets
are used to pay expenses or taxes of the Trust, the Company shall reimburse the
Trust within five business days of such payment.




ARTICLE VII
DESIGNATION OF BENEFICIARIES


7.01  The Executive shall file with the Company a written designation in the
form attached hereto as Appendix A of one or more persons as Beneficiary to
receive the amount, if any, payable under the Plan upon his death. The Executive
may, from time to time, revoke or change his Beneficiary designation by filing a
new designation with the Company. The last such designation received by the
Company shall be controlling, provided, however, that no designation, change or
revocation thereof, shall be effective unless received by the Company prior to
the Executive’s death.
 
 
 
6

--------------------------------------------------------------------------------

 


7.02  If no such Beneficiary designation is in effect at the time of the
Executive’s death, or if no designated Beneficiary survives the Executive, the
payment of the amount, if any, payable under the Plan upon his or her death
shall be made to his or her surviving spouse; if no surviving spouse, to the
Executive’s surviving children equally; if no surviving children, to the
Executive’s surviving grandchildren equally; if no surviving grandchildren, to
the Executive’s estate.


ARTICLE VIII
ADMINISTRATION


8.01  The Company shall have the discretionary authority to determine
eligibility for payments under the Plan and to construe, interpret and
administer the Plan, and shall do so in a manner that is consistent with the
requirements and limitations of Section 409A of the Code.
 
8.02 The Executive or, in the event of the Executive’s death, the Executive’s
Beneficiary, may file a written claim for payment hereunder with the Company. In
the event of a denial of any payment due to or requested by the Executive or
Beneficiary (the “claimant”), the Company will give the claimant written
notification containing specific reasons for the denial. The written
notification will contain specific reference to the pertinent provisions of this
Agreement on which the denial of the claim is based. In addition, it will
contain a description of any other material or information necessary for the
claimant to perfect a claim, and an explanation of why such material or
information is necessary. The notification will provide further appropriate
information as to the steps to be taken if the claimant wishes to submit the
claim for review and the time limits applicable thereto, and a statement of the
claimant’s right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended. This written notification
will be given to a claimant within ninety (90) days after receipt of the claim
by the Company unless special circumstances require an extension of time for
processing the claim, in which case the Company shall provide written notice of
the extension to the claimant and the reasons therefore, and the date by which
the Company expects to make its determination with respect to the claim. In no
event shall such extension exceed 90 days.
 
8.03 In the event of a denial of a claim for benefits, the claimant or a duly
authorized representative will be permitted to submit issues and comments in
writing to the Company and to submit documents, records and other information
relating to the claim for benefits. The claimant or a duly authorized
representative shall also be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits. In addition, the
claimant or a duly authorized representative may make a written request for a
full and fair review of the claim and its denial by the Company that takes into
account all comments, documents, records and other information submitted by the
claimant, without regard to whether such information was submitted or considered
in the initial benefits determination; provided, however, that such written
request is received by the Company (or its delegate) within sixty (60) days
after receipt by the claimant of written notification of the denial. The sixty
(60) day requirement may be waived by the Company in appropriate cases.
 
 
 
7

--------------------------------------------------------------------------------

 
 
8.04 A decision on review of a claim for benefits will be rendered by the
Company within sixty (60) days after the receipt of the request. Under special
circumstances, an extension (up to an additional 60 days) can be granted for
processing the decision. Notice of this extension must be provided in writing to
the claimant prior to the expiration of the initial sixty-day period. In no
event will the decision be rendered more than one hundred twenty (120) days
after the initial request for review. Any decision by the Company will be
furnished to the claimant in writing and will set forth the specific reasons for
the decision and the specific provisions on which the decision is based. The
claimant or a duly authorized representative shall also be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.
 
ARTICLE IX
AMENDMENT


9.01  Except as provided in Section 9.02, the Company may amend the Plan only
with the express, written consent of the Executive or, after his death, the
Beneficiary.


9.02 The Company may amend the Plan at any time to the extent necessary to
comply with any requirement or limitation set forth in Section 409A of the Code
or the regulations relating thereto.
 
ARTICLE X
MISCELLANEOUS


10.01  Nothing contained in the Plan shall give the Executive the right to be
retained in the employment of the Company or the Bank or affect the right of
either party to terminate the Executive’s services. The adoption of the Plan
shall not constitute an employment contract between the Company and Executive.


10.02  If the Company shall find that any person to whom any amount is payable
under the Plan is unable to care for his or her affairs because of illness or
accident, or is a minor, the Company may direct that any amount to which such
person is entitled be paid to his or her spouse, a child, a relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Company to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Plan and the Company therefor.


10.03  Except insofar as may otherwise be required by law, no amount payable at
any time under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment,
charge, encumbrance or garnishment by creditors of the Executive or the
Beneficiary nor be subject in any manner to the debts or liabilities of any
person, and any attempt to do so alienate or subject any such amount, whether
presently or thereafter payable, shall be void.
 
 
 
8

--------------------------------------------------------------------------------

 


10.04  It is the intention of the Company that the Plan shall be unfunded for
Federal income tax purposes and for purposes of the Employee Retirement Income
Security Act of 1974, as amended.


10.05 All rights under this Plan shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, except to the
extent such laws are superseded by the laws of the United States.


IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its
authorized officers as of this 28th day of March, 2007.


ATTEST:
 
 
/s/ Gerald F. Sopp
Gerald F. Sopp
Chief Financial Officer
DNB FINANCIAL CORPORATION
 
 
By:/s/ William J. Hieb  
     William J. Hieb
President
 
 
 
By: /s/ James H. Thornton
      James H. Thornton
      Chairman
      Benefits & Compensation Committee





I, William S. Latoff, hereby consent to the amendment and restatement of the DNB
Financial Corporation Supplemental Executive Retirement Plan for William S.
Latoff, effective as of April 1, 2007, as set forth herein.




                /s/ William S. Latoff                     March 28, 2007
                 signature                       date   
 


 
 
9

--------------------------------------------------------------------------------

 


 
 
DNB FINANCIAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR
WILLIAM S. LATOFF


AS AMENDED AND RESTATED EFFECTIVE APRIL 1, 2007
APPENDIX A· 


DESIGNATION OF BENEFICIARY


Pursuant to the above-referenced Supplemental Executive Retirement Plan
(“Plan”), I, William S. Latoff, hereby designate the following person(s) or
entity(ies) as beneficiary(ies) of any and all amounts which shall be payable
pursuant to the Plan by reason of or following my death and revoke all such
prior beneficiary designations:
 
Primary Beneficiary I
Primary Beneficiary II (optional)
Name:
 
Name:
 
Address:
 
   
Address:
 
   
SSN/EIN:
 
SSN/EIN:
 
Relationship:
 
Relationship:
 
Percentage:
 
Percentage:
 
   
Contingent Beneficiary I
Contingent Beneficiary II (optional)
 
Name:
 
Name:
 
Address:
 
Address:
 
   
SSN/EIN:
 
SSN/EIN:
 
Relationship:
 
Relationship:
 
Percentage:
Percentage:
      _______________    _______________     (signature)   (date)




--------------------------------------------------------------------------------

· This form should be revised if more than two Primary Beneficiaries or more
than two Contingent Beneficiaries are to be designated.
 
 10

--------------------------------------------------------------------------------